Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 12/10/2021. 
Claims 16, 18-22, 24-26, 28-32, 34, and 35 are allowed.  Claims 1-15, 17, 23, 27 and 33 are canceled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Crawford (reg. 32,122) on 3/9/2022.

The application has been amended as follows: 

16. (Currently Amended) A system for applying patches to executable codes, the system comprising: 
a plurality of execution environments configured to execute said codes in different execution contexts each of which corresponds to a respectively-associated set of reserved memory resources including non-volatile and volatile memory space; 
 a control unit, including a computer, configured to apply the patches to said codes and to receive indication of which of the execution contexts is active; 
of said codes based on the indication in response to an execution environment of the plurality of execution environments, configured to execute said specific code, switching to one of the execution contexts while using its respectively-associated set of reserved memory resources, said one of the execution contexts determined to be active and corresponding to said specific code, wherein the control unit is configured to determine the specific patch to be applied that is activated for said one of the execution contexts according to a mapping between the different execution contexts and the patches; and 
wherein the execution environments are at least an embedded Universal Integrated Circuit Card and an embedded Secure Element.  
17. (canceled)
20. (Currently Amended) A system for applying patches to executable codes, the system comprising: 
 	a plurality of execution environments configured to execute said codes in different execution contexts, each of which corresponds to a respectively-associated set of reserved memory resources including non-volatile and volatile memory space; 
 	a control unit, including a computer, configured to apply the patches to said codes; 
 	wherein the control unit is configured to apply a specific patch to a specific code of said codes in response to an execution environment of the plurality of execution environments, and configured to execute said specific code, switching to one of the execution contexts while using its respectively-associated set of reserved memory resources, said one of the execution contexts determined to be active and corresponding to said specific code, wherein the control unit is configured to determine the specific patch to be applied that is activated for said one of the execution contexts according to a mapping between the different execution contexts and the patches; and 
 	wherein the execution environments are at least an embedded Universal Integrated Circuit Card ("eUICC") and an embedded Secure Element ("eSE"), wherein the control unit is further configured to apply shared patches, said shared patches being shared by a plurality of codes in a specific execution context.  
21. (Currently Amended) The system of claim 20, wherein the control unit is configured to apply the shared patches by loading the shared patches into memory locations which are shared by the codes in the specific execution context.  
26. (Currently Amended) A method for applying patches to executable codes, the method comprising: 
 	executing said codes by a plurality of execution environments in different execution contexts each of which corresponds to a respectively-associated set of reserved memory resources including non-volatile and volatile memory space; 
 	applying, by a control unit, including a computer, the patches to said codes and using the control unit to track which of the execution contexts is active; 
 	applying, by the control unit, a specific patch to a specific code of said codes in response to an execution environment of the plurality of execution environments, configured to execute said specific code, switching  to one of the execution contexts while using its respectively- associated set of reserved memory resources, said one of the execution contexts determined to be active and corresponding to said specific code, wherein the control unit is configured to determine the specific patch to be applied that is activated for said one of the execution contexts according to a mapping between the different execution contexts and the patches; and wherein the execution environments are at least an embedded Universal Integrated Circuit Card and an embedded Secure Element.
	27. (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Prizadeh teaches an update agent for updating code without reloading all the executables or re-personalizing all the payment data using a function map that associate functions with their corresponding memory locations and update accordingly when updated code is added to the updatable applet, Warnez teaches a checksum for an executable update program, McKenney teaches performing updates on a set of shared data stored in a shared memory, ultimately, the prior arts of record, taken alone or in combination, do not teach at least:  wherein the control unit is configured to apply a specific patch to a specific code of said codes based on the indication in response to an execution environment of the plurality of execution environments, configured to execute said specific code, switching to one of the execution contexts while using its respectively-associated set of reserved memory resources, said one of the execution contexts determined to be active and corresponding to said specific code, wherein the control unit is configured to determine the specific patch to be applied that .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/INSUN KANG/Primary Examiner, Art Unit 2193